Title: Editorial Note: Negotiations for a Treaty of Amity and Commerce with Portugal
From: 
To: 


    Negotiations for a Treaty of Amity and Commerce with PortugalEditorial Note
    The articles of the proposed treaty with Portugal were drawn up, as Jefferson later declared, “almost in the precise terms of those of Prussia” (TJ to Dumas, 6 May 1786; TJ to Humphreys, 7 May 1786). It is true that the projet was based on the “General Form” of a treaty as prepared in 1784 (see Vol. 7: 463–79), but the draft that Adams caused his secretary of legation, William Stephens Smith, to draw up for use in the negotiations (Document I in the present series) had been in part modified in the light of suggestions made by Jefferson in his letter to Adams of 27 Nov. 1785. This draft, however, did not incorporate some of the most important suggestions made in that letter, such as the idea of a joint force to be employed against the Algerines and the admission of American trade to the Portuguese possessions outside of Europe, particularly those in America. Jefferson in later life declared that “the only article of difficulty between us was a stipulation that our bread stuff should be recieved in Portugal in the form of flour as well as of grain.” He added that De Pinto “approved of it himself, but observed that several Nobles of great influence at their court were the owners of windmills in the neighborhood of Lisbon which depended much for their profits on manufacturing our wheat, and that this stipulation would endanger the whole treaty. He signed it, however, and it’s fate was what he had candidly portended” (Ford, Autobiography, i, 90). However, the Commissioners’ observations upon alterations proposed by De Pinto show that the article dealing with contraband goods was also one that involved serious differences. There were other minor differences as well.
While it is true that De Pinto had become ill a few days before Jefferson arrived in London, it is not correct to infer from this, as has been generally done (e.g., Malone, Jefferson, ii, 51; Marie Kimball, Jefferson: The Scene of Europe, p. 132), that the negotiations were prolonged for that cause. De Pinto was in fact already mending when Jefferson arrived in the evening of 11 Mch. (TJ to Jay, 12 Mch. 1786). Also, the negotiations had been so far carried forward by Adams in the preceding months that it was possible immediately after Jefferson’s arrival to consider the Portuguese minister’s observations and to prepare the counterproposals. This was done during the remainder of March. By the beginning of April De Pinto was ready to hold the final conference  at any date and hour that the Commissioners found convenient (De Pinto to Adams, 6 Apr. 1786; MHi: AMT). Thus the serious difficulties had been overcome in little more than three weeks following Jefferson’s arrival, and only an agreement as to the phraseology of Articles xi, xii, xiii, and xxv remained to be negotiated. The final conference was not held until some time during the week of 10 Apr., for Adams and TJ had not returned from their tour of English gardens until then. After that conference, there remained the task of preparing the two final texts of the projet and of collating them. This was done before 22 Apr. Hence it is clear that the tour of the gardens was more of a delay to the negotiations than was the illness of De Pinto; in his letter to Short of 28 Mch. Jefferson spoke of delays caused by ceremonies and visits—of which there were many—but he did not mention De Pinto’s illness. These facts help to put in proper perspective the report of the Commissioners to Jay of 25 Apr. that the negotiations had been “a tedious detail of Projects and Counter-projects.”
Jefferson’s account of the negotiations as given in his Autobiography also implies that the treaty failed of ratification by Portugal because of the opposition of certain Portuguese noblemen to the American proposal concerning the importation of flour. Here, of course, Jefferson’s memory betrayed him. The item concerning flour, though it was the principal point in the Commissioners’ observations, did not enter into the text of the treaty at all: the Commissioners yielded to De Pinto’s remonstrance against the inclusion of such a stipulation and in their observations merely presented an argument in defense of their position and expressed the hope that the Queen might in time accede to such a stipulation. Thus this could not have been the cause of failure to ratify on the part of Portugal. A sounder estimate of the cause was set forth contemporaneously in Jefferson’s letter to Jay of 13 Aug. 1787: “M. del Pinto’s courier, which carried the treaty to Falmouth, arrived a few hours too late for the Lisbon packet boat. This lost a month in the conveiance, and that month, by producing new prospects, has been critical.” The new prospects involved the shifting sands of European cabinet politics.
It was the copy of the final text of the treaty carried by De Pinto’s tardy courier that TJ must have referred to when he informed Carmichael that both he and Adams had signed the treaty (TJ to Carmichael, 5 May 1786). One of the two final texts of the treaty has been preserved among the Adams Papers. This MS, embracing twenty-four pages in a clerk’s hand, consists of two texts in parallel columns, one in Portuguese and one in English. It was signed and sealed by Jefferson alone under date of 25 Apr. 1786 (see illustration in this volume). Adams and De Pinto, of course, would have signed it also if the latter’s authorization had ever arrived. But it never did, and so this MS never became a part of the archives of the United States.
This final text has not been included in the present series of documents, but the notes to Documents I-IV indicate all modifications of the text of the draft, or additions to it, and the manner in which these became embodied in the final text. Documents I-IV are referred to respectively  in these notes as Dft, De Pinto’s Observations, Commissioners’ Observations, and De Pinto’s Additional Observations.
